Exhibit 10.1

Revised Schedule I to Second Amended and Restated

Ameren Corporation Change of Control Severance Plan

LOGO [g43240g18r46.jpg]

SCHEDULE I

CHANGE OF CONTROL

SEVERANCE PLAN PARTICIPANTS

 

Benefit Level - 3 Baxter, Warner L.    Moehn, Michael Cisel, Scott A.   
Naslund, Charles D. Cole, Daniel F.    Nelson, Gregory L. Heflin, Adam C.   
Rainwater, Gary L Lyons, Martin J.    Sullivan, Steven R. Mark, Richard J.   
Voss, Thomas R.

 

Benefit Level - 2 Barnes, Lynn M.    Mosier, Don M. Birdsong, Jerre E.   
Mueller, Michael G. Birk, Mark C.    Neff, Robert K. Borkowski, Maureen A.   
Nelson, Craig D. Brawley, Mark    Ogden, Stan E. Bremer, Charles A.    Pate, Ron
D. DeGraw, Kevin    Power, Joseph M. Diya, Fadi M.    Prebil, William J. Evans,
Ronald K.    Schepers, David J. Fey, John R.    Schukar, Shawn E. Foss, Karen C.
   Serri, Andrew M. Glaeser, Scott A.    Sobule, James A. Iselin, Christopher A.
   Steinke, Bruce A. Kidwell, Stephen M.    Weisenborn, Dennis W. Lindgren, Mark
C.    Zdellar, Ronald C. Menne, Michael L.     